 Case 1:20-cv-06258-BMC Document 13 Filed 02/26/21 Page 1 of 2 PageID #: 57




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
JAY WINEGARD, on behalf of
himself and all others similarly
situated,
                                             Plaintiff,
                                                                Case No.: 1:20-cv-06258-BMC
                  v.

CONSUMER TECHNOLOGY ASSOCIATION
d/b/a WWW.CES.TECH.COM,

                                          Defendants.
------------------------------------------------------------X

                                     NOTICE OF SETTLEMENT

      Plaintiff, JAY WINEGARD, hereby notifies this Court that a settlement in principle has

been reached in the instant action. The parties request that all deadlines be suspended while the

parties finalize a settlement agreement.

DATED this 26th day of February, 2021.


                                                      Respectfully Submitted,
                                                      By:    /s/ Mitchell Segal
                                                      Mitchell Segal, Esq.
                                                      Law Offices of Mitchell S. Segal, P.C.
                                                      Attorney for Plaintiff
                                                      1129 Northern Boulevard, Suite 404
                                                      Manhasset, New York 11030
                                                      Ph: (516) 415-0100
                                                      Fx: (516) 706-6631
                                                      msegal@segallegal.com
Case 1:20-cv-06258-BMC Document 13 Filed 02/26/21 Page 2 of 2 PageID #: 58




                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing instrument was e-filed with the

Clerk of the Court using CM/ECF, this 26th day of February, 2021.

                                                  By:    /s/ Mitchell Segal
                                                        Mitchell Segal, Esq.
                                                             (MS4878)
